Citation Nr: 1550444	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-47 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression, mood disorder, or an adjustment disorder as secondary to service-connected fibromyalgia.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected fibromyalgia.  

5.  Entitlement to service connection for PTSD.  

6.  Entitlement to service connection for high cholesterol, to include as secondary to service-connected fibromyalgia.  

7.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected fibromyalgia.  

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected fibromyalgia.  

9.  Entitlement to an evaluation in excess of 40 percent for service-connected fibromyalgia.  

10.  Entitlement to a compensable evaluation for service-connected rectal abscess.  

11.  Entitlement to a temporary total disability rating during convalescence following November 2009 right knee total arthroplasty.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1975 to July 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2015, the Veteran testified at a Central Office Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veterans Benefits Management System includes the hearing transcript.  The Veteran's Virtual VA claims file includes records from the Hampton VA Medical Center (VAMC) for treatment from March 2013 to September 2014, and the RO considered these records in a November 2014 supplemental statement of the case.  Otherwise, Virtual VA and VBMS only contain records that are duplicative of those in the paper claims file.  

The issue of whether the RO made a clear and unmistakable error in the December 2008 rating decision changing the Veteran's Diagnostic Code from 5002 for rheumatoid arthritis to 5025 for fibromyalgia has been raised on the record at the March 12, 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a right knee disorder, a left knee disorder, depression, sleep apnea, diabetes, and erectile dysfunction, increased evaluations for service-connected fibromyalgia and rectal abscess, entitlement to a temporary total evaluation during convalescence following November 2009 right knee surgery, and entitlement TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 1995 rating decision, the RO denied service connection for arthritis in each of the Veteran's knees.  The Veteran did not appeal that rating decision or submit new and material evidence within one year.  

2.  The evidenced received since that July 1995 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denials, and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for right and left knee disorders.  

3.  In a September 2006 rating decision, the RO denied service connection for depression and sleep apnea.  The Veteran did not appeal that rating decision or submit new and material evidence within one year.  

4.  The evidence received since that September 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denials, and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for depression and sleep apnea.  

5.  The Veteran does not have posttraumatic stress disorder that is related to an in-service stressor.

6.  High cholesterol is a laboratory result and not an actual disability for which VA compensation benefits are payable.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision denying service connection for arthritis of the right and left knees is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c), 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (1995).  

2.  The Veteran has submitted new and material evidence, and the claims of entitlement to service connection for right and left knee disorders are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 2006 rating decision denying service connection for depression and sleep apnea is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c), 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2006).  

4.  The Veteran has submitted new and material evidence, and the claims of entitlement to service connection for depression and sleep apnea are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

5.  The criteria for the establishment of entitlement to service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2015).

6.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein with regard to the need for new and material evidence to reopen the Veteran's claims of entitlement to service connection for a right knee disorder, a left knee disorder, depression, and sleep apnea, discussion of whether VA has met its duties of notification and assistance is not required.

However, with regard to the Veteran's claims of entitlement to service connection for PTSD and high cholesterol, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's September 2009 claims of entitlement to service connection for PTSD and high cholesterol, and prior to the initial adjudication of those claims in March 2010, the RO mailed the Veteran a letter in September 2009 fully addressing all notice elements.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained the STRs in connection with the Veteran's August 1978 claim for service connection for arthralgias, and obtained his service personnel records in November 2009 in connection with his PTSD claim.  The RO also obtained VA outpatient treatment records, and the Veteran submitted private treatment records.  The Veteran further submitted lay statements, and arguments by his representative.  Neither the Veteran nor his representative has identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.  

The Board notes that several issues are remanded below for further development, to include attempts to obtain additional Richmond VAMC and private treatment records.  However, such development would not affect the matters being denied herein because these records are not relevant to the issues of service connection for high cholesterol or PTSD.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (noting that strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran).  As is discussed below, the Board acknowledges the Veteran's treatment records indicating the presence of elevated cholesterol readings, but must deny that claim as a matter of law.  

With regard to PTSD, the Veteran specified in his March 2015 hearing testimony that he receives all mental health treatment through a psychiatrist at the Hampton VAMC, and only uses the Richmond VAMC to see a rheumatologist.  The Hampton VAMC treatment records have been associated with the Veteran's physical and electronic claims files.  The records sought on remand specifically pertain to his claims for increased evaluation for fibromyalgia and temporary total evaluation during convalescence following November 2009 right knee arthroplasty.  The records received as a consequence of the remand below cannot change the outcomes of the claims denied herein, and therefore do not require remanding the issue of entitlement to service connection for PTSD as that would not serve to benefit the Veteran.  See Soyini, 1 Vet. App. at 546.  

The Veteran has not had VA examinations in connection with his claims of entitlement to service connection for PTSD and high cholesterol.  However, the duty to assist only requires an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, or a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As will be discussed in greater detail below, high cholesterol is not a disability for VA purposes, and the medical evidence of record does not reflect a diagnosis of PTSD.  Moreover, the STRs do not show any in-service event, injury, or disease relating to either of these claims.  The Veteran has never filed a stressor statement or made any other statement, to include his March 2015 hearing testimony, describing an in-service stressor.  The duty to assist with regard to providing a VA examination has not been triggered for these claims.  

As previously noted, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  A Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2).  In this case, the VLJ set forth the issue to be discussed at the opening of the hearing, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing gave the Veteran the opportunity to address the elements necessary to substantiate each of his claims.  The representative specified that he is aware that high cholesterol is a laboratory results rather than a disability for compensation purposes; and when asked about his in-service stressor for PTSD, the Veteran referred to post-service events such as the RO's June 2009 severance of TDIU.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  Specifically, the Veteran discussed his work history in regard to his claim for TDIU.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

New and Material Evidence

The RO denied service connection for right and left knee disorders in a July 1995 rating decision.  The RO acknowledged in-service treatment for knee pain, 1985 post-service surgery for a torn meniscus, 1991 MRIs showing post-operative and mild degenerative changes of the right knee, and diagnosis of degenerative joint disease of the left knee at the January 1995 VA examination, but cited the lack of medical evidence supporting a relationship between that in-service treatment for knee pain and the post-service diagnoses for degenerative arthritis.  The Veteran was notified of this decision and his appellate rights, but did not appeal that decision.  The Veteran did not submit new and material evidence within one year of the July 1995 rating decision.  Therefore, that decision is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Similarly, the RO denied service connection for sleep apnea and depression in a September 2006 rating decision.  The RO acknowledged the diagnosis of sleep apnea in a November 2005 sleep study and depression in the September 2005 VA treatment records, but cited the lack of any evidence relating these diagnoses to his service-connected fibromyalgia.  The RO additionally cited the lack of indication in the STRs for any problems related to sleep or depression.  The Veteran was notified of this decision and his appellate rights, but did not appeal that decision.  The Veteran did not submit any evidence pertaining to depression or sleep apnea within one year of the September 2006 rating decision.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

In September 2009, the Veteran filed to reopen the claim of entitlement to service connection for right and left knee disorders, depression, and sleep apnea.  The RO declined to reopen these claims in the March 2010 rating decision on appeal.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for these claims to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

To reopen a previously denied claim, there must be new and material evidence.  New and material evidence is evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

At the time of the July 1995 rating decision regarding the knees, the evidence of record included the Veteran's STRs, the January 1995 VA examination report, and private treatment records.  The STRs showed in-service treatment for knee pain, which had formed the basis of the October 1978 award of service-connection for arthralgias of multiple joints.  The January 1995 VA examination included X-rays showing mild degenerative changes in each knee.  The private treatment records also showed right knee degenerative joint disease in April 1991 and July 1991 MRIs, and a diagnosis of degenerative joint disease of each knee in Dr. RMP's November 1991 statement.  

The evidence received since the July 1995 rating decision includes a December 2013 statement from Dr. BHM noting the regular complaints of knee pain in the Veteran's service file, pointing out that degenerative joint disease is separate and distinct from the neuropathic pain associated with the Veteran's service-connected fibromyalgia.  This statement was made in response to the request to identify what current physical conditions the Veteran has that are a consequence of his service.  By addressing degenerative joint disease, Dr. BHM suggests that this condition is related to the Veteran's service.  As Dr. BHM's statement suggests a nexus to service, which was not previously of record, the Board concludes that new and material evidence has been presented to reopen the previously denied claims of entitlement to service connection for right and left knee disorders.

At the time of the September 2006 rating decision for sleep apnea and depression, the evidence of record included the STRs, VA treatment records, and the Veteran's lay statements.  The STRs showed no in-service treatment for or diagnosis of either sleep apnea or depression.  In his March 2006 claim and May 2006 VCAA response, the Veteran argued that depression and sleep apnea are secondary to his degenerative joint disease due to high dosage narcotic medication for pain.  The VA treatment records included an October 2005 diagnosis of depression and a November 2005 sleep study diagnosing sleep apnea.  

The evidence received since the September 2006 rating decision includes Dr. BHM's December 2013 statement.  Dr. BHM noted the Veteran's complaints of depression and made a diagnosis of adjustment disorder with depressed mood.  He explained that this is an extremely common occurrence in patients with marked debility and chronic incapacitating pain.  With regard to sleep apnea, Dr. BHM associated the Veteran's sleep apnea with chronic neuropathy and narcotic therapy.  As Dr. BHM's statement suggests a relationship between the Veteran's service-connected fibromyalgia and both his depression and sleep apnea, the Board concludes that new and material evidence has been presented to reopen the previously denied claims of entitlement to service connection for depression and sleep apnea.  

Entitlement to Service Connection for PTSD and high cholesterol

In general, service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

PTSD

Service connection for PTSD similarly requires (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link established by medical evidence between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  Id.; 38 C.F.R. § 4.125(a).  There are several avenues to document an in-service stressor, other than obtaining verification from the JSRRC or other government records repository.  In cases of in-service PTSD diagnosis, combat service, or prisoner of war status a Veteran's stressor may be verified by lay evidence.  38 C.F.R. § 3.304(f)(1), (2), (4).  Lay evidence of personal assault requires appropriate corroboration, and a stressor related to a Veteran's fear of hostile military or terrorist activity requires appropriate medical evidence.  38 C.F.R. § 3.304(f)(3), (5). 

In the case of any veteran who has engaged in combat with the enemy, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of such veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Here, the Veteran does not allege an in-service diagnosis of PTSD, or stressors relating to fear of hostile military or terrorist activity, combat, or prisoner of war status.  In fact, despite the RO including requesting a stressor statement in September 2009, the Veteran has never submitted such a statement, to include his March 2015 hearing testimony.  When asked about his in-service stressor at the March 2015 hearing, the Veteran referenced the post-service event of the RO severing TDIU in June 2009.  

Moreover, there is no diagnosis of PTSD.  The Veteran's September 2009 claim reported symptoms of PTSD, depression, and anger management problems.  The VA treatment records show prescription medication for depression dating back to at least September 2004 and an October 2005 diagnosis for depression.  Following the Veteran's September 2009 claim, the VA treatment records show both depressive disorder and a mood disorder due to general medical condition.  These diagnoses are the subject of the remand below.  These diagnoses also demonstrate ongoing treatment through the Hampton VAMC's mental health clinic, with a psychiatrist who consistently diagnosed psychiatric disabilities other than PTSD.  

While the Veteran's Hampton VAMC primary care physician noted PTSD symptoms in July 2013, he specifically recorded these symptoms in relation to a post-service car crash.  These symptoms included reliving the February 2013 accident.  The mental health treatment records following that July 2013 primary care note continue to show assessment for a mood disorder rather than PTSD in October 2013, January 2014, and July 2014.  

The Board finds that there is no diagnosis for PTSD as the Hampton VAMC's mental health treatment records, to include a psychiatrist, consistently fail to reflect that diagnosis; rather, the psychiatrist notes that the psychiatric disabilities are other than PTSD.  

The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App 467, 470-471 (1993).  Finally, the Board must consider the level of training, education, and experience of the person conducting the examination as a factor considered in assigning weight to the report.  Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).  

Considering the training and expertise of these healthcare providers, the Board must assign more probative weight to the diagnoses rendered by Hampton VAMC psychiatrist rather than the symptoms noted by the Hampton VAMC primary care physician.  Guerrieri, 4 Vet. App 467.  Notably, the primary care physician still did not make a diagnosis of PTSD, merely noted the symptoms, and referred the Veteran to the mental health clinic.  Therefore, the symptoms noted by the July 2013 primary care physician do not suggest a diagnosis of PTSD, especially, in light of the ongoing mental health care without notation or treatment of PTSD as discussed above.  

The Board concludes that the evidence of record includes no diagnosis of PTSD.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992).  Therefore, service connection for PTSD is not warranted.  

High Cholesterol

The Veteran argued in his December 2010 substantive appeal that his high cholesterol is secondary to his degenerative joint disease and service-connected fibromyalgia.  Secondary service connection is based on evidence that a service-connected disability caused or aggravated a non-service-connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v Brown, 7 Vet. App. 439, 448 (1995).  

The Board acknowledges the current findings of high cholesterol in the laboratory reports ordered by the Eastern Shore Physicians in July 2002 and in the Hampton VAMC treatment records dating back to March 2005.  However, VA has found that diagnoses of elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities for compensation purposes.  See Schedule for Rating Disabilities: Endocrine System Disabilities.  See 61 Fed. Reg. 20.440, 20.445 (May 7, 1996).  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  The evidence does not show nor has the Veteran contended that his high cholesterol, a laboratory finding, is a manifestation of an underlying disease that is secondary to his service-connected fibromyalgia.  Without a current disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Thus, as a matter of law, there is no basis for awarding service connection for high cholesterol, and the appeal for this issue is denied.  This denial is grounded solely on the legal determination that high cholesterol is not itself a disability for VA purposes, based on the absence of legal merit, or lack of entitlement under the law, with respect to the claim.  Sabonis v. West, 6 Vet. App. 426, 430 (1994). 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened, to this extent only, the claim is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened, to this extent only, the claim is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for depression is reopened, to this extent only, the claim is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened, to this extent only, the claim is granted.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for high cholesterol is denied.


REMAND

Remand is required to obtain Richmond VAMC and private records.  At his March 2015 hearing, the Veteran reported treatment for his service-connected fibromyalgia at Riverside Shore Memorial Hospital.  In July 2013, the Veteran similarly reported treatment with Dr. RMP to his primary care physician at the Hampton VAMC.  In January 1992 and November 2002, the Veteran submitted treatment records from Dr. RMP indicating that he is a private physician with Eastern Shore Physicians.  Additionally, the VA Hampton VAMC treatment records indicate that following his November 2009 right knee arthroplasty, the Veteran would be receiving physical therapy through a non-VA care provider, Intrepid Home Health.  It is unclear whether this or another non-VA healthcare provider was used, but there are no post-surgical home or physical therapy treatment records of record.  Therefore, remand is required to obtain these private treatment records as well.  

Further, the Veteran testified that he sees a rheumatologist at the Richmond VAMC, but the most recent Richmond VAMC treatment records date from June 2012.  Remand is also required to obtain the Richmond VAMC treatment records.  While on remand, the AOJ should obtain any outstanding Hampton VAMC treatment records.  

Regarding fibromyalgia and rectal abscess, remand is required for current VA examinations.  At the October 2009 examination, the Veteran described the side effects of the treatment for his service-connected fibromyalgia as including drowsiness, memory problems, depression, sleep apnea, erectile dysfunction, and diabetes.  However, the Veteran also reported never having been hospitalized for this condition.  At the March 2015 hearing, the Veteran reported hospital treatment for his fibromyalgia at Riverside Shore Memorial.  Therefore there is an indication that fibromyalgia has become more debilitating since that examination.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran's service-connected rectal abscess is currently evaluated as a scar, but at the March 2015 hearing, the Veteran reported fecal leakage and frequent recurrence of the abscess.  A more comprehensive examination would enable the Board to consider alternative diagnostic codes.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Regarding the Veteran's knees, diabetes, erectile dysfunction, and sleep apnea, examinations are warranted.  The STRs show consistent reports of knee pain, and the December 2013 opinion by Dr. BHM suggests that these disorders are related to service.  A December 2012 VA endocrinologist's opinion appears to links the Veteran's diabetes, erectile dysfunction, and sleep apnea to his service-connected fibromyalgia.  A December 2013 opinion submitted by Dr. BHM links the Veteran's diabetes to his regular prescription for prednisone and other steroids, and his erectile dysfunction to high dose narcotic therapy.  However, the October 2005 VA treatment records indicate that the Veteran received steroid injections for degenerative arthritis, and the January 2010 post-surgical records indicate he took Percocet and morphine for pain following the November 2009 right knee total arthroplasty.  As Dr. BHM's opinion also makes clear that fibromyalgia and degenerative joint disease are separate and distinct disorders, and the issue of service connection for the Veteran's degenerative joint disease has yet to be settled; this opinion cannot serve as the basis for a grant of service connection for diabetes or erectile dysfunction at this time.  Additionally, Dr. BHM's opinion links sleep apnea to chronic neuropathy, narcotic therapy, diabetes, and weight gain; which as stated above does not limit the etiology of sleep apnea to stemming from service-connected fibromyalgia as opposed to currently non-service connected conditions.  However, Dr. BHM's opinion is sufficient to trigger an examination to determine the etiology of these disorders under the duty to assist.  

With regard to the Veteran's claim of entitlement to service connection for depression as related to his service-connected fibromyalgia, the RO obtained a November 2014 opinion.  This opinion found a diagnosis of depression based on psychosocial concerns, rather than a mood disorder due to general medical condition.  However, this examiner failed to consider whether the Veteran's depression could have been aggravated by his service-connected conditions.  The Board does note that the Dr. BHM's opinion addressed an adjustment disorder.  However, given that he is not a psychologist or psychiatrist, and in light of his reference to currently non-service connected conditions as discussed above, remand is also required for a VA psychiatric examination.  

Finally, as the outcome of this readjudication could affect the Veteran's claims of entitlement to a temporary total evaluation following November 2009 right total knee replacement and entitlement to a TDIU, these issues are inextricably intertwined with the issues remaining on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for records from Dr. RMP, Eastern Shore Physicians, Shore Memorial Hospital, Riverside Hospital, Intrepid Home Health, and any other facility providing physical therapy or home care following November 2009 right total knee arthroplasty.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact the appropriate VA Medical Center to obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made to the Hampton VAMC for any treatment records following September 2014, and the Richmond VAMC for any treatment records following June 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After obtaining any outstanding VA and private treatment records, afford the Veteran a VA examination to determine the severity and manifestations of his service-connected fibromyalgia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner must identify and describe all symptoms associated with the Veteran's fibromyalgia and report all findings necessary for rating the Veteran's disability.  The examiner must also comment on the effect of the Veteran's disability on his employment and indicate whether there has been hospitalization due to his fibromyalgia.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of all diagnosed knee disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed knee disorder (excluding fibromyalgia) was caused or aggravated by the Veteran's military service.  

The examiner must discuss the following:  1) the diagnosis of right knee degenerative joint disease dating back to at least an April 1991 private MRI; 2) and the diagnosis for left knee degenerative joint disease dating back to Dr. RMP's November 1991 diagnosis; 3) the December 1975 X-ray showing early degenerative changes of the right knee with sharpening of the anterior tibial spines and early cornering of the medial tibial plateau; and 4) ongoing treatment for knee pain, chondromalacia patellae, polyarthralgia, and inflammatory joint disease shown throughout the Veteran's STRs.  

5.  After obtaining any outstanding VA and private treatment records, afford the Veteran a VA examination to determine the severity and manifestations of his service-connected rectal abscess.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner must identify and describe all symptoms associated with the Veteran's rectal abscess and report all findings necessary for rating the Veteran's disability, keeping in mind that while the rectal abscess is currently evaluated as a scar under Diagnostic Code 7804, that another diagnostic code may more accurately represent the manifestations of this service-connected disability.  In this regard, the examiner should discuss the Veteran's lay report of fecal leakage and frequent recurrence.  The examiner should also comment on the effect of the Veteran's disability on his employment.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his diabetes and erectile dysfunction.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the diabetes mellitus and erectile dysfunction was caused or aggravated by the Veteran's military service.  

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that each disorder is caused by or aggravated by the Veteran's service connected disorders, including fibromyalgia and rectal abscess, to include the medications taken for these disorders.

In this regard, the examiner should address the following:  1) the December 2012 Hampton VAMC treatment records linking erectile dysfunction to diabetes; and 2) the December 2013 opinion by Dr. BHM attributing diabetes to the Veteran's fibromyalgia based on regular prescriptions for prednisone and other steroids; erectile dysfunction to fibromyalgia based on high dose narcotic therapy; and sleep apnea to chronic neuropathy, narcotic therapy, diabetes, and weight gain.  

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea was caused or aggravated by the Veteran's military service.  

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that each disorder is caused by or aggravated by the Veteran's service connected conditions, including fibromyalgia and rectal abscess, to include medications taken for these disorders.  

The examiner must address the December 2013 opinion by Dr. BHM attributing sleep apnea to chronic neuropathy, narcotic therapy, diabetes, and weight gain.  

8.  After obtaining any outstanding treatment records, afford the Veteran a VA psychiatric examination to determine the nature and likely etiology of the Veteran's currently diagnosed non-PTSD psychiatric disorders.  All indicated tests must be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner is requested to provide an opinion regarding the presence of any psychiatric disorder other than PTSD.  If there is no diagnosed depressive disorder, mood disorder, or adjustment disorder, the examiner must address the prior diagnoses of record.  In so doing the VA examiner should discuss the October 2005 Hampton VAMC diagnosis of depression, the more recent Hampton VAMC treatment records showing diagnosis of a mood disorder due to generalized medical condition, and the December 2013 opinion by Dr. BHM finding a diagnosis of an adjustment disorder with depressed mood.  

Then, for each separately diagnosed psychiatric disorder other than PTSD, provide the following opinions:

a. whether it is at least as likely as not (a 50 percent or greater probability) that each psychiatric disorder is related to the Veteran's active service; and

b. whether it is at least as likely as not (a 50 percent or greater probability) that each psychiatric disorder is caused by or aggravated by the Veteran's service connected conditions, including fibromyalgia and rectal abscess.

9.  After completing the foregoing development, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey. 

The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.  

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected conditions. 

10.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

11.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

12.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


